Concurring Opinion by
Judge Crumlish, Jr. :
The Pennsylvania Supreme Court, by order dated October 22,1971, refused to grant allocatur in Lovrinoff et al. v. Pennsylvania Turnpike Commission, 3 Pa. Commonwealth Ct. 161, 281 A. 2d 176 (1971), thus at least *460for tlie time being maintaining its historical position on the issue of sovereign immunity. This binds me and so I concur in today’s decision. However, in doing so, I reiterate the position I took in my dissenting remarks in Lovrinoff.
Governmental authority arising from increasing involvement in private enterprise must have as its corrolary commensurate responsibility in Torts and Contract. Shielding bureaucrats from intentional or negligent conduct in their dealings with the affairs of the citizens they represent is an archaic concept born in the Divine Right of Kings Theory which has no place in a Democratic Republic.
Judge Kramer joins in this Opinion.